Citation Nr: 1545785	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  14-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to the lumbar spine disability.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973 and January 1991 to June 1991.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has radiculopathy of the bilateral lower extremities that is secondary to his service-connected lumbar spine disability.  See June 2011 claim.  In an October 2011 statement, the Veteran reported that he receives VA treatment for this disability, but the latest VA treatment record that is associated with the record is dated May 2011.  Accordingly, any outstanding VA treatment records from May 2011 should be obtained and associated with the record.  38 C.F.R. § 3.159.  

The Veteran also contends that he has a cervical spine disability that is related to the rigors of training in service or secondary to his service-connected lumbar spine disability.  See June 2011 claim; July 2015 Appellant's Brief.  As the VA medical opinion that was obtained in September 2011 only addressed whether the cervical spine disability is due to the service-connected lumbar spine disability but not whether it is aggravated by that disability, the opinion is inadequate. The Veteran should be afforded a VA examination to determine the nature and etiology of a cervical spine disability, to include whether such disability was caused or aggravated by the lumbar spine disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the bilateral lower extremity neurological impairment and to the cervical spine, specifically to include any private treatment records.  

Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.

2. Obtain outstanding relevant VA treatment records, to include records from May 2011 to present.   

3. Afterwards, schedule the Veteran for a VA examination to determine the nature and etiology of a cervical spine disability and a claimed neurological abnormality affecting the lower extremities.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any diagnosed cervical spine disability or neurological disorder affecting the lower extremities is etiologically related to active service. 

(b) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a cervical spine disability and/or neurological disability affecting the lower extremities was caused by the low back disability.

(c) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a cervical spine disability and/or neurological abnormality affecting the lower extremities was aggravated (i.e., permanently worsened) beyond the natural progress by the low back disability.

If aggravation is found, the examiner should address the following medical issues: 

a. the baseline manifestations of the cervical spine disability and/or neurological abnormality affecting the lower extremities found prior to aggravation; and 

b.  the increased manifestations which, in the examiner's opinion, are proximately due to the low back disability.   

The examiner's attention is invited to the Veteran's lay argument that his neck was impacted in service during training, to include jumping and running with a full backpack.  See July 2015 Appellant's Brief.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above development, and after completing any other development that is deemed warranted, readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


